


110 HR 2156 IH: To require a clear accounting of the combat proficiency

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2156
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Israel (for
			 himself, Mr. Carney,
			 Mr. Ryan of Ohio,
			 Mr. Hodes,
			 Mr. Bishop of New York,
			 Mr. Moore of Kansas, and
			 Mr. Perlmutter) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require a clear accounting of the combat proficiency
		  of the security forces of Iraq.
	
	
		1.Findings and declaration of
			 policy
			(a)FindingsCongress
			 finds the following:
				(1)Congress has appropriated over $15 billion
			 to train and equip the security forces of Iraq since April 2004.
				(2)The Administration has reported in the
			 March 2007 report entitled Measuring Stability and Security in
			 Iraq that the number of Iraqi security forces nearing combat
			 proficiency is 328,700.
				(3)The Iraqi security
			 forces continue to be trained to achieve the highest level of combat efficiency
			 in order to provide for the security and stability of the Iraqi people.
				(b)Declaration of
			 policyCongress declares that
			 it shall be the policy of the United States to ensure that—
				(1)the security forces of Iraq are trained to
			 achieve the highest level of combat efficiency in order to provide for the
			 security and stability of the Iraqi people;
				(2)as each battalion of the Iraqi security
			 forces achieves a level of combat proficiency such that it can conduct
			 independent combat operations without support from Coalition forces in Iraq, a
			 unit of the United States Armed Forces of comparable size will be redeployed
			 from Iraq; and
				(3)regular, accurate
			 accounts of the combat proficiency of battalions of the Iraqi security forces
			 are necessary for the American public to gauge the development of the Iraqi
			 security forces.
				2.Report on combat
			 proficiency of Iraqi security forces
			(a)ReportThe President of the United States shall
			 transmit to the appropriate congressional committees each month a report that
			 contains an accounting of the number of battalions of the security forces of
			 Iraq at each level of combat proficiency described in subsection (b).
			(b)Levels of combat
			 proficiencyThe levels of
			 combat proficiency referred to in subsection (a) are the following:
				(1)Level 1 means a
			 battalion that can conduct independent combat operations without support from
			 Coalition forces in Iraq.
				(2)Level 2 means a
			 battalion that can conduct independent combat operations, but only with
			 logistical support, or non-combat-related support from Coalition forces in
			 Iraq. The Coalition forces will not help with direct combat in support of the
			 battalion.
				(3)Level 3 means a
			 battalion that can participate in combat operations alongside Coalition forces,
			 but cannot conduct independent combat operations without direct combat support
			 from Coalition forces in Iraq.
				(4)Level 4 means a
			 battalion that cannot participate in combat operations, even with support from
			 Coalition forces in Iraq.
				(c)Comparison of
			 dataThe report shall include
			 a comparison of data from each previous report with respect to each battalion
			 of the security forces of Iraq.
			(d)Public
			 notificationThe President shall ensure that each report required
			 by this section is made available on the main public Internet Web site of the
			 Department of Defense not later than 10 days after the date on which the report
			 is transmitted to the appropriate congressional committees, and that a link to
			 the accounting in the report is made available on the homepage of such Internet
			 Web site.
			(e)DefinitionAs
			 used in this section, the term appropriate congressional
			 committees means—
				(1)the Committee on
			 Appropriations, the Committee on Armed Services, and the Permanent Select
			 Committee on Intelligence of the House of Representatives; and
				(2)the Committee on
			 Appropriations, the Committee on Armed Services, and the Select Committee on
			 Intelligence of the Senate.
				(f)Effective
			 dateThe requirement to
			 transmit and make available reports under this section shall apply with respect
			 to the first month beginning after the date of the enactment of this Act and to
			 each subsequent month thereafter until the President determines and certifies
			 to the appropriate congressional committees that the security forces of Iraq
			 have achieved combat proficiency to the extent necessary to combat the
			 insurgency in Iraq.
			
